internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to t ep ra t a2 date dec o38 a0 in re request_for_ruling on behalf of company r company company f company p plan plan date x date y this letter is in response to your request dated date for rulings on behalf of company r that include rulings that plan is a qualified_replacement_plan as described in sec_4980 of the internal_revenue_code code and that the rate of excise_tax imposed under sec_4980 on the reversion to company r resulting from the termination of plan the request was modified in a phone call with and in a letter dated date of our office on date is percent facts according to the facts as stated company r a state-chartered wholly owned subsidiary of company s a state-chartered business corporation company f a federal savings association is a wholly owned subsidiary of company p a corporation on isa ql the above-stated date y pursuant to an agreement and plan of merger dated as of the above- stated date x company s acquired company p company p merged with and into company s and company f merged with and into company r as a consequence of these transactions company r became the legal successor_in_interest to company f asa result of the merger and acquisition prior to the merger company f maintained the above-named plan and as a result of the merger company r succeeded company f as sponsor of plan plan t'received a favorable determination_letter from the service dated date benefit accruals under plan were ceased effective date and plan was terminated effective date benefits under plan were not increased upon cessation of benefit accruals or upon plan termination plan received a favorable determination_letter on termination dated date while company r had anticipated the necessity of additional contributions to satisfy all liabilities of plan on termination a favorable interest rate environment resulted in plan assets exceeding liabilities under plan company r is currently purchasing annuities and paying single-sum distributions to satisfy liabilities on termination under plan company r expects to have excess_assets after all liabilities under plan have been satisfied sec_9_1 of plan provides that on plan termination assets remaining after satisfaction of al liabilities to participants and beneficiaries are returned to the employer company r also maintains the above-named plan a sec_401 plan that received a favorable determination_letter dated date eligible employees of company r and company s and certain other corporations and unincorporated trades_or_businesses that belong to company s’s controlled_group may make elective_deferrals under plan with company r making matching_contributions according to a matching_contribution schedule pursuant to the merger plan was amended to recognize service with company f and the members of its controlled_group for purposes of vesting and eligibility to participate in plan as a result of this amendment substantially_all employees of company f who were accruing benefits under plan immediately prior to the merger became eligible to participate in plan immediately upon the consummation of the merger with participation beginning effective date substantially_all of company f’s employees who have remained in the employ of company r or another adopting employer continue to be eligible to participate in plan company r wants to transfer an amount equal to percent of the excess_assets resulting from the termination of plan to plan such transfer will be made as soon as practicable and in any event within days after receipt of a positive tesponse from the service to this private_letter_ruling request company r proposes to amend plan to provide for the acceptance and ultimate disposition of such excess amounts from plan the proposed amendment is included in the tuling request as article c of plan the amendment will provide that the amounts transferred to plan from plan i will be held in a suspense_account and all earnings on amounts held in the suspense_account will be added to the suspense_account on each date when company r is obligated under plan to remit matching_contributions to plan such amounts will be taken from amounts held in the suspense_account and subsequently transferred to the accounts of participants who are to receive the matching_contributions as long as there is a balance in the suspense_account company 27t r will not make cash contributions to plan section c-4 a of plan provides that a minimum percentage of the assets held in the plan suspense_account must be removed from the suspense_account and allocated to participants each year these minimum percentage requirements are intended to insure that the suspense_account amounts are allocated ratably over a seven-plan-year period beginning in the year of the transfer in the first plan_year ending after the transfer of excess_assets from plan to the plan suspense_account at least percent of the amount actually transferred must be removed from the suspense_account and allocated to participants in the second through the sixth plan_year ending after the transfer the minimum percentages of the balance credited to the suspense_account on the first day of the plan_year that must be removed and allocated to participants that year are respectively percent percent percent percent and percent in the seventh plan_year ending after the transfer of excess_assets from plan to the plan suspense_account percent of the balance held in the suspense_account including all investment earnings for such plan_year must be removed from the suspense_account and allocated to participants such that the balance in the suspense_account at the end of the plan_year is equal to zero to the extent that the amount determined under section c-4 a of plan the minimum percentage amount for any plan_year exceeds the contributions required of company r under plan matching_contributions section c-4 b provides that any excess_amount will be allocated as an additional_contribution for the plan_year among the active participants in proportion to their compensation actually paid during the plan_year subject_to the limitations of code sec_415 section c-4 c of plan provides that if plan is terminated before the entire balance held in the suspense_account has been allocated to participants any remaining balance will be allocated among the participants for the plan_year in proportion to their compensation_for the portion of the plan_year preceding the termination_date subject_to the limitations of code sec_415 section c-4 c of plan further provides that any amount that cannot be so allocated due to the limitations of code sec_415 will be returned to the employer and treated as an employer_reversion to which code sec_4980 is applicable rulings requested based on the facts as stated the following rulings have been requested assuming that plan as amended to include article c is at all relevant times a qualified_plan under code sec_401 plan will constitute a qualified_replacement_plan within the meaning of code sec_4980 of the code maintained by company r in connection with the termination of plan company r will not be subject_to an excise_tax under code sec_4980 with respect to the amount transferred from plan to plan in accordance with sec_4980 the amount transferred from plan to plan in accordance with sec_4980 is not includible in the gross_income of the employer for federal_income_tax purposes _ the rate of excise_tax imposed on company r with respect to the employer_reversion from plan that is subject_to sec_4980 of the code will be percent applicable law sec_4980 of the internal_revenue_code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 provides that the requirements of that paragraph are met if a plan amendment to the terminated plan is adopted in connection with the termination of the plan which provides pro_rata increases in the accrued_benefits of all qualified participants which i have an aggregate present_value not less than percent of the maximum amount which the employer could receive as an employer_reversion without regard to that subsection and ii take effect immediately on the termination_date sec_4980 provides that for purposes of that subsection the term qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a qualified_plan termination with respect to which the participation asset transfer and allocation requirements of sec_4980 b and c are met sec_4980 requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination are active participants in the replacement plan sec_4980 i and ii require that a direct transfer from the terminated plan to the replacement plan be made before any employer_reversion and that the transfer be an amount equal to the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 over the amount equal to the present_value of the aggregate increases in the accrued_benefits under the terminated plan of any participants or beneficiaries pursuant to a plan amendment adopted during the 60-day period ending on the date of termination of the qualified_plan and which takes effect immediately on the termination_date sec_4980 provides that in the case of the transfer of any amount under sec_4980 such amount is not includible in the gross_income of the employer no deduction is allowable with respect to such transfer and the transfer is not treated as an employer_reversion for purposes of sec_4980 sec_4980 provides that in general in the case of any defined_contribution_plan the portion of the amount transferred to the replacement plan be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or ii be credited to a suspense_account and allocated from such account to accounts of participants no less rapidly than x b _ ratably over the 7-plan-year period beginning with the year of the transfer sec_4980 provides that if by reason of any limitation under sec_415 any amount credited to a suspense_account under sec_4980 may not be allocated to a participant before the close of the 7-year period such amount shall be allocated to the accounts of other participants and if any portion of such amount may not be allocated to other participants by reason of any such limitation it shall be allocated to the participant as provided in sec_415 sec_4980 of the code provides that any income on any amount credited to suspense_account under sec_4980 shall be allocated to accounts of participants no less rapidly than ratably over the remainder of the period determined under such clause after coordination with sec_415 limitations as provided in clause ii rationale sec_4980 provides that a qualified_replacement_plan is a qualified_plan established or maintained by the employer in connection with a termination which satisfies the requirements of sec_4980 b and c sec_4980 a requires that at least percent of the active participants in the terminated plan who remain as employees of the employer after the termination be active participants in the replacement plan you have stated that substantially_all employees of company f became eligible to participate in plan immediately following the merger and acquisition with participation beginning effective date thus when plan was terminated effective date all active participants of plan were eligible to participate in plan therefore because plan will cover more than percent of the participants of plan who remain employees of company r or company r’s controlled_group after the termination of plan the requirements of sec_4980 are met sec_4980 requires a direct transfer from the terminated plan to the replacement plan before any employer_reversion in an amount equal to the excess if any of percent of the maximum amount which the employer could receive as an employer_reversion without regard to such subsection over the amount used to increase benefits that is described in sec_4980 you have stated that benefits were not increased on the cessation of benefit accruals or on plan termination and that all participants received the full value of their accrued_benefits while company r did not expect to have excess_assets a favorable interest environment resulted in plan assets exceeding the amount required to satisfy all liabilities under plan because company r is still in the process of purchasing annuity_contracts the exact amount of excess_assets is not yet determinable following a favorable response to this ruling_request company r intends to transfer an amount equal to percent of the excess_assets from plan to plan because company r will transfer an amount equal to percent of plan 1’s assets remaining after all benefit liabilities under sec_401 of the code have been satisfied to plan the requirements of sec_4980 are met sec_4980 requires generally that in the case of any defined_contribution_plan the portion of the amount transferred to the replacement plan be allocated under the plan to the accounts of participants in the plan_year in which the transfer occurs or credited to a suspense o2 e account and allocated to accounts of participants no less rapidly than ratably over the 7-plan-year period beginning with the year of the transfer under the terms of article c of plan amounts transferred from plan to plan must be allocated to the accounts of participants according to a minimum percentage schedule beginning with the allocation of at least percent slightly more than of the amount in the suspense_account created for this purpose under plan in the first plan_year after the transfer over the next five plan years the percentages of the balances credited to the suspense_account on the first day of each plan_year that must be allocated are respectively percent percent percent percent and percent one huridred percent of any amount remaining in the suspense_account including interest earnings for that plan_year must be distributed in the seventh plan_year ending after the transfer therefore the amount transferred from plan to plan is credited to a suspense_account and allocated along with earnings attributable to the suspense_account to accounts of participants no less rapidly than ratably over the 7-plan-year period beginning with the year of the transfer which satisfies the requirements of sec_4980 therefore plan is a qualified_replacement_plan within the meaning of code sec_4980 sec_4980 provides generally that employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from a qualified_plan sec_4980 provides that in the case of the transfer of the amount described in sec_4980 to a qualified_replacement_plan such amount is not includible in the gross_income of the employer nor is a deduction allowed with respect to such transfer and such transfer is not treated as an employer_reversion for purposes of sec_4980 because company r will directly transfer an amount equal to percent of the maximum amount which the employer could receive as an employer_reversion without regard to sec_4980 from plan to a qualified_replacement_plan such amount transferred will not be inchidible in company r’s gross_income nor be deductible and is not treated as an employer_reversion for purposes of sec_4980 therefore such amount will not be subject_to the tax imposed under sec_4980 note however that amounts transferred to plan in excess of the amount described in sec_4980 will be treated as an employer_reversion for purposes of sec_4980 will be includible in company r’s gross_income and will be subject_to the excise_tax under code sec_4980 as described below sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that so percent is substituted for percent in sec_4980 with respect to any employer_reversion from a qualified_plan unless the employer establishes or maintains a qualified_replacement_plan or the plan provides benefit increases meeting the requirements of sec_4980 because company r maintains a qualified_replacement_plan the rate_of_tax imposed upon any amounts treated as an employer_reversion from plan will be percent als holding sec_1 assuming that plan as amended to include article c qualified_plan under code sec_401 plan will constitute a qualified_replacement_plan within the meaning of code sec_4980 maintained by company r in connection with the termination of plan is at all relevant times a company r will not be subject_to an excise_tax under code sec_4980 with respect to the amount transferred from plan to plan in accordance with sec_4980 the amount transferred from plan to plan in accordance with sec_4980 is not includible in the company r's gross_income for federal_income_tax purposes the rate of excise_tax imposed on company r with respect to the employer_reversion from plan that is subject_to sec_4980 of the code is percent this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours verken vianenh employee_plans actuarial branch tax_exempt_and_government_entities_division
